Method for producing a dry film, rolling device, dry film, and substrate coated with the dry film
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 3-15, drawn to a method for producing a dry film, as claimed;
Group IV, claim 23, drawn to a method for producing a dry film, as claimed;
Group V, claim 24, drawn to a method for producing a dry film, as claimed;
Group VI, claim 25, drawn to a method for producing a dry film, as claimed; and
Group VII, claim 26, drawn to a method for producing a dry film, as claimed.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
1) Groups I and Group IV lack unity of invention because even though the inventions of these groups require the following technical feature:
“a dry powder mixture is processed into the dry film by a rolling device having a first roll and a second roll, wherein the first roll has a higher rotational peripheral speed than the second roll and the dry film is supported on the first roll, wherein a ratio of the rotational peripheral speed of the first roll to the rotational peripheral speed of the second roll of 10:5 to 10:1 is maintained”,
these technical feature are not a special technical feature as it does not make a contribution over the prior art in view of Hamabe in view of Nose.
2) Groups I and Group V lack unity of invention because even though the inventions of these groups require the following technical feature:
“a dry powder mixture is processed into the dry film by a rolling device having a first roll and a second roll, wherein the first roll has a higher rotational peripheral speed than the second roll and the dry film is supported on the first roll, wherein a ratio of the rotational peripheral speed of the first roll to the rotational peripheral speed of the second roll of 10:5 to 10:1 is maintained”,
these technical feature are not a special technical feature as it does not make a contribution over the prior art in view of Hamabe in view of Nose.
3) Groups I and Group VI lack unity of invention because even though the inventions of these groups require the following technical feature:
“a dry powder mixture is processed into the dry film by a rolling device having a first roll and a second roll, wherein the first roll has a higher rotational peripheral speed than the second roll and the dry film is supported on the first roll, wherein a ratio of the rotational peripheral speed of the first roll to the rotational peripheral speed of the second roll of 10:5 to 10:1 is maintained”,
these technical feature are not a special technical feature as it does not make a contribution over the prior art in view of Hamabe in view of Nose.
4) Groups I and Group VII lack unity of invention because even though the inventions of these groups require the following technical feature:
“a dry powder mixture is processed into the dry film by a rolling device having a first roll and a second roll, wherein the first roll has a higher rotational peripheral speed than the second roll and the dry film is supported on the first roll, wherein a ratio of the rotational peripheral speed of the first roll to the rotational peripheral speed of the second roll of 10:5 to 10:1 is maintained”,
these technical feature are not a special technical feature as it does not make a contribution over the prior art in view of Hamabe in view of Nose.
Since applicant has received an action on the merits for the originally presented invention (Group I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Groups IV-VI, claims 23-26 are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 1 and 3-26 are pending, wherein claims 1, 13 and 16 are amended, claims 16-22 were previously withdrawn, and claims 23-26 are newly added but hereby withdrawn (See Restriction above). Thus, claims 1 and 3-15 are being examined on the merits in this Office action.

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamabe et al. (US 20150224529 A1, hereafter Hamabe) in view of Nose et al. (US 20160196931 A1, hereafter Nose).
Regarding claim 1, Hamabe teaches a method for producing a dry film (See, at least, Fig. 5), in which
a dry powder mixture (22) is processed into the dry film (23) by a rolling device have a first roll (12) and a second roll (11), wherein the first roll has a higher rotational peripheral speed than the second roll (X2>X1, see [0107] and [0108]) and the dry film is supported on the first roll (12) (See, e.g., Fig. 5).
Note that even if the description in Hamabe focuses on a wet coating material, it does implicitly teach a dry powder mixture (22) can be used (See [0022]: “… instead of the dry powder coating material”; “32” in Figs. 9-10), as disclosed in Figs. 9 and 10 in which 32 denotes a dry powder ([0015] and [0018]). See MPEP § 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Hamabe further teaches a ratio of the rotational peripheral speed of the first roll to the rotational peripheral speed of the second roll is preferably 30 or less ([0110]), which overlaps the instantly claimed 10:5 to 10:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Hamabe teaches the dry powder mixture contains a binder (“binding agent”, e.g., [0150]), but does not specifically teach polytetrafluoroethylene as claimed. However, in the same field of endeavor, Nose discloses a method to prepare an electrode film, where the electrode film is obtained by rolling a composite material composed of a carbonaceous powder, a conductive assistant and a fluororesin binder such as polytetrafluoroethylene (PTFE) (at least: Abstract, [0031]). The reason for the use of PTFE is that it is chemically stable ([0031]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed PTFE as an alternative to the binder of Hamabe, since PTEFE is chemically stable ([0031], Nose).    
 Regarding claim 3, Hamabe as modified teaches the method as claimed in claim 1, wherein the rolling device is a calendar rolling device (See Fig. 5, Hamabe).
Regarding claim 4, Hamabe as modified teaches the method as claimed in claim 1, wherein for the production of the dry film, the dry powder mixture is a non-flowable dry powder mixture (See, e.g., 32 in Figs. 9-10, Hamabe).
Regarding claim 5, Hamabe as modified teaches the method as claimed in claim 1, wherein the second roll (i.e., the first roll 11 of Hamabe) is provided with an adhesion-reducing modification (See, e.g., [0060] of Hamabe: PTFE, same as disclosed in paragraph [0015] of the instant PgPub).
Regarding claim 6, Hamabe as modified teaches the method as claimed in claim 1, wherein the dry film is applied to a substrate (21), and the substrate moves at a speed equal to a rotational peripheral speed of the first roll ([0055], Hamabe). 
Regarding claim 7, Hamabe as modified teaches the method as claimed in claim 6, wherein the substrate (21) is moved over the first roll (12) while the dry film (23) is formed on the substrate (See, at least, Fig. 5, Hamabe).
Regarding claim 8, Hamabe as modified teaches the method as claimed in claim 1, but is silent to a linear force acting in a nip between the rolls being 100 N/cm to 10 kN/cm, as claimed. However, Hamabe explicitly discloses that the size of the gap between the first and second rolls. One of ordinary skill in the art would readily that the linear force will change as a result of the change of the gap size. One of ordinary skill in the art would readily arrive at the claimed 100 N/cm to 10 kN/cm through routine experimentation.  See MPEP § 2144.05 II-A.
Regarding claims 9 and 11, Hamabe as modified teaches the method as claimed in claim 6, wherein the substrate consisting of a metallic material (substrate 21 may be a copper foil, see [0161], Hamabe) is used.
Regarding claim 12, Hamabe as modified teaches the method as claimed in claim 1, and further teaches that the thickness of the drying film can be changed freely by changing the size of the gap. Thus, it would have been obvious to one of ordinary skill in the art to readily arrive at the instantly claimed thickness of less than 500 nm by changing the size of the gap.
Regarding claim 14, Hamabe as modified teaches the method as claimed in claim 1, and by shearing in a nip, the dry film is formed which has fibrils formed anisotropically in the rotational direction of the first and second rolls (See, e.g., Fig. 5, Hamabe).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamabe in view of Nose, as applied to claim 6 above, and further in view of Liepold et al. (US 20100224893 A1, hereafter Liepold).
Regarding claim 10, Hamabe in view of Nose teaches the method as claimed in claim 6, but is silent to the substrate being provided with a binder as claimed. However, Liepold discloses that a binder can be provided in order to keep a powder layer on a substrate surface and contribute to layer formation (at least [0009]). It would have been obvious to one of ordinary skill in the art to have provided the substrate of Hamabe in view of Nose with a binder, as taught by Liepold, in order to keep the dry film on the substrate and contribute to layer formation.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hamabe in view of Nose, as applied to claim 1 above, and further in view of Liepold.
Regarding claim 15, Hamabe in view of Nose teaches the method as claimed in claim 1, wherein the dry film is formed in a form of strips in the rotational direction of the second roll (See 23 in Figs., Hamabe). Hamabe is silent to an adhesion-enhanching primer layer on respective substrate surface regions as claimed.  However, Liepold discloses that a binder can be provided in order to keep a powder layer on a substrate surface and contribute to layer formation (at least [0009]). It would have been obvious to one of ordinary skill in the art to have coated respective substrate surface regions with a binder (reading on an adhesion-enhancing primer layer), as taught by Liepold, in order to keep the dry film on respective substrate surface regions and contribute to the dry film formation.

Response to Arguments
Applicant's arguments and the Declaration filed on June 23, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s main arguments:
1) Applicant argues that the mixture of Hamabe does not contain PTFE. In response, the current Office action has addressed this issue by introducing a new prior art Nose. See the rejections above.
2) Applicant provided data in the arguments and the Declaration, attempting to demonstrate the criticality of the claimed range of 10:5 to 10:1.
In response, these data do not persuasively demonstrate the criticality of the claimed range. First, the ratio of 14:1 newly provided by the Applicant, that is outside of the higher limit (i.e., 10:1) of the claimed range, is too far from the higher limit of the range. Thus, at least it is not successful to demonstrate the 10:1 is a critical point. Second, the data plots shown in the Declaration could hardly be reviewed, because Applicant describes and discussed the data in different colors (e.g., yellow graph, orange graph, blue graph, black graph, green graph, and dark blue graph). However, what the examiner can see is only grey or black graphs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727